671 So. 2d 915 (1996)
Lucy Wilinda LEDBETTER, et al.
v.
CONCORD GENERAL CORPORATION, et al.
No. 95-C-0809.
Supreme Court of Louisiana.
April 18, 1996.

ORDER
Classic Syndicate, Inc. filed a motion to amend our decree in the judgment of January 5, 1996 due to an error in calculation. Plaintiff filed a response indicating she had no objection to the motion. Accordingly, the motion is granted. The decree is corrected to award judgment in favor of Ms. Ledbetter, and against Classic, in the sum of thirty-eight thousand four hundred dollars ($38,400) together with legal interest thereon from date of judicial demand until paid (said amount being calculated by reducing Ms. Ledbetter's damages arising from the kidnapping by the percentage of her fault and the percentage of fault of Zaval Tex, with whom she previously compromised).